Citation Nr: 1041257	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1955 to December 
1959 (Air Force), May 1960 to April 1964 (Navy), and from June 
1971 to September 1984 (Coast Guard).

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in North Little Rock Arkansas.  

The Veteran appeared at a hearing in June 2004 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.  

The Board remanded this claim in November 2005, March 2009, and 
March 2010 for further evidentiary development.  Unfortunately, 
the matter of service connection for sinusitis is again REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his part is 
required.


REMAND

This matter was remanded for additional development in November 
2005, March 2009, and March 2010.  Unfortunately, the Board's 
directives in the March 2009 and March 2010 remands have not 
sufficiently been completed as to the claim of service connection 
for sinusitis.  Accordingly, a remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

As provided in the March 2009 and March 2010 Board remands, the 
RO was directed to arrange for a VA physician to review the 
record and render opinions as to whether the Veteran's 
preexisting sinusitis increased in severity during the Veteran's 
active service and whether his sinusitis was related to his 
service-connected sleep apnea.  

Following the March 2009 Board remand, a VA examination was 
conducted in May 2009.  The examiner commented that, in response 
to the question of whether the Veteran's current sinusitis 
disorder was related to his military service, he could not answer 
the posed question without resorting to speculation.  He added 
that the Veteran had many medical problems, and that he was also 
on oxygen.  However, the examiner did not provide an opinion as 
to whether the Veteran's preexisting sinusitis increased in 
severity or was related to his service-connected sleep apnea.  

The matter was remanded in March 2010 and the RO was again asked 
to arrange for a VA examiner to review the record and render an 
opinion.  In April 2010, the Veteran was afforded an additional 
VA examination where the examiner opined that the Veteran's 
preexisting sinusitis had not increased in severity during the 
Veteran's active service.  However, the examiner did not offer 
any opinion as to whether the Veteran's sinusitis was related to 
his service-connected sleep apnea.  

While the examiner provided an opinion as to whether his 
preexisting sinusitis was aggravated by service, he failed to 
respond to the medical question regarding whether the Veteran's 
sinusitis was related to his service-connected sleep apnea.  As 
such, the above-cited question has not been answered, and the 
development ordered has not been sufficiently accomplished.  
Additional action is required.  Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.	 The RO should return the claims folder to 
the examiner who performed the April 2010 
examination.  If this examiner is 
unavailable, then the file should be 
provided to a physician with appropriate 
expertise.  IF the physician feels that 
another clinical examination of the 
veteran would be helpful in resolving this 
question, such an examination, with any 
associated tests and studies, should be 
arranged.  After reviewing the claims 
folder, to include this remand and the May 
2009 and April 2010 VA examinations, the 
physician must address the following:  

a.	Is there a 50 percent probability or 
greater that sinusitis is related to 
the Veteran's service-connected sleep 
apnea?  If so, the examiner should 
indicated whether sinusitis has 
undergone any permanent increase in 
severity due to the service-connected 
sleep apnea, and specify the degree 
of increase in severity over and 
above the preexisting base line of 
disability.  

b.	The physician should fully explain 
the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the physician should so 
state; however, a complete 
explanation for the reasons an 
opinion cannot be rendered must be 
included.  

2.	The RO should ensure that the requested 
action has been accomplished in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient in 
any manner, the RO must take appropriate 
corrective action.

3.	After completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The Veteran should then be 
afforded an appropriate time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

